        CASE 0:19-cv-01536-PJS-SER Doc. 10 Filed 07/24/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



ANNETTE WILLIAMS,                                      Case No. 19-CV-1536 (PJS/SER)

               Plaintiff,

v.                                                              ORDER OF DISMISSAL

UNLIMITED PROGRESS CORP. D/B/A
CREDITORS DISCOUNT AND AUDIT,
TRANS UNION LLC,

               Defendants.



      Based upon the Stipulation for Dismissal filed by the parties on July 23, 2019

[ECF No. 8],

      IT IS ORDERED that this action is dismissed with prejudice and on the merits,

without costs or disbursements to any party.




Dated: July 24, 2019

                                                      s/Patrick J. Schiltz
                                                      Patrick J. Schiltz
                                                      United States District Judge
